Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US PGPUB 2018/0046341 hereinafter referenced as Lee in view of Westerman et al., US PGPUB 2010/0117962 hereinafter referenced as Westerman.

As to claim 1, Lee discloses a display apparatus comprising: a display (display unit 151, fig. 1A);
(wherein the display unit 151 may have an inter-layered structure or an integrated structure with a touch sensor in order to facilitate a touch screen); and
a controller that causes the screen of the display to display content and, when a scroll operation in a preset defined direction is performed on the touch panel, scroll-displays the content on the screen of the display in the defined direction ([0021] In one exemplary embodiment, wherein the controller is further configured to: cause the display to display a graphic object notifying of direction and degree of the scrolling of the page corresponding to at least one of degree of the inclination or direction of the inclination), 
wherein when a direction of a scroll operation performed on the touch panel deviates from the defined direction, the controller limits the content to a predetermined amount on the screen of the display and scroll-displays the content in the defined direction (according to fig. 4, although not shown in this figure, when the auto scroll direction is changed during the consecutive capture, the controller 180 may change the auto scroll direction in such a manner that gradually decreases the scroll speed of a current direction (‘first direction’) and then gradually increases the scroll speed of a changed direction (‘second direction’)).
Lee does not explicitly disclose the controller limits the content to a predetermined amount on the screen of the display.
However, in the same endeavor, Westerman discloses the controller limits the content to a predetermined amount on the screen of the display ([0055] the accumulated scroll motion at time t can be compared to an initial scroll motion threshold (520)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Lee to further include Westerman’s scrolling amount determination method in order to activate desired function effectively.

As to claim 9, Lee discloses a display control program causing a computer to function as a controller that causes a screen of a display to display content and, when a scroll operation in a preset defined direction is performed on a touch panel disposed on the screen of the display, scroll-displays the content on the screen of the display in the defined direction ([0021] In one exemplary embodiment, wherein the controller is further configured to: cause the display to display a graphic object notifying of direction and degree of the scrolling of the page corresponding to at least one of degree of the inclination or direction of the inclination), 
the display control program further causing the computer to function so that when a direction of a scroll operation performed on the touch panel deviates from the defined direction, the controller limits the content to a predetermined amount on the screen of the display and scroll-displays the content in the defined direction (according to fig. 4, although not shown in this figure, when the auto scroll direction is changed during the consecutive capture, the controller 180 may change the auto scroll direction in such a manner that gradually decreases the scroll speed of a current direction (‘first direction’) and then gradually increases the scroll speed of a changed direction (‘second direction’)).

However, in the same endeavor, Westerman discloses the controller limits the content to a predetermined amount on the screen of the display ([0055] the accumulated scroll motion at time t can be compared to an initial scroll motion threshold (520)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Lee to further include Westerman’s scrolling amount determination method in order to activate desired function effectively.

As to claim 2, the combination of Lee and Westerman discloses the display apparatus according to claim 1. The combination further disclose the controller, when a scroll operation in a direction deviating from the defined direction is repeatedly performed on the touch panel, counts a continuous number of times of the scroll operation and, when the continuous number of times reaches a preset constant number of times, performs control of scroll-displaying the content on the screen of the display by only the predetermined amount in the defined direction ([0170] when the auto scroll direction is changed during the consecutive capture, the controller 180 may change the auto scroll direction in such a manner that gradually decreases the scroll speed of a current direction (‘first direction’)).

As to claim 3, the combination of Lee and Westerman discloses the display apparatus according to claim 1. The combination further disclose when the controller (Lee, according to fig. 4, although not shown in this figure, when the auto scroll direction is changed during the consecutive capture, the controller 180 may change the auto scroll direction in such a manner that gradually decreases the scroll speed of a current direction (‘first direction’) and then gradually increases the scroll speed of a changed direction (‘second direction’)).

As to claim 4, the combination of Lee and Westerman discloses the display apparatus according to claim 1. The combination further disclose the predetermined amount is defined as a predetermined constant amount less than a scroll amount indicated by the scroll operation performed by the user, and the controller, when the scroll amount indicated by the scroll operation is less than the predetermined amount, does not perform the scroll display by the predetermined amount (Westerman, [0055] if the accumulated scroll motion is less than the threshold, the touch event can be deemed not to be a scroll motion and the method can stop).

As to claim 5, the combination of Lee and Westerman discloses the display apparatus according to claim 1. The combination further disclose in a state where an end of the scroll display in the defined direction is reached, when the scroll operation in Lee, ([0170] when the auto scroll direction is changed during the consecutive capture, the controller 180 may change the auto scroll direction in such a manner that gradually decreases the scroll speed of a current direction (‘first direction’))).

As to claim 6, the combination of Lee and Westerman discloses the display apparatus according to claim 1. The combination further disclose the controller determines whether the direction of the scroll operation performed on the touch panel deviates from the defined direction (Westerman, [0055] if the accumulated scroll motion is less than the threshold, the touch event can be deemed not to be a scroll motion and the method can stop).

As to claim 7, the combination of Lee and Westerman discloses the display apparatus according to claim 6. The combination further disclose if a start position of the scroll operation performed on the touch panel is a center of a fan-shape and a line in the defined direction passing through the start position is a center
line, when deciding that the direction of the scroll operation performed on the touch panel is within a predetermined fan-shaped angular range extending on both sides of the center line, the controller determines that the direction of the scroll operation performed on the touch panel is the defined direction, and when deciding that the direction of the scroll operation performed on the touch panel is not within the predetermined fan-shaped angular range, the controller determines that the direction of (Lee, [0223] For example, as shown in FIG. 10, if the touch applied to a second thumbnail 1012 is flicked (or dragged) toward the outside/center of the display unit 151, a captured area corresponding to the thumbnail 1012 is actually deleted from the consecutively captured image while the second thumbnail 1012 is being deleted).

As to claim 8, the combination of Lee and Westerman discloses the display apparatus according to claim 1. The combination further disclose the controller, when a scroll operation in either a first defined direction or a second defined direction that are set beforehand and orthogonal to each other is performed on the touch panel, scroll-displays the content on the screen of the display by the scroll amount indicated by the scroll operation in the first defined direction or the second defined direction to which the scroll operation was performed (Lee, according to fig. 4, although not shown in this figure, when the auto scroll direction is changed during the consecutive capture, the controller 180 may change the auto scroll direction in such a manner that gradually decreases the scroll speed of a current direction (‘first direction’) and then gradually increases the scroll speed of a changed direction (‘second direction’)), 
when the direction of the scroll operation performed on the touch panel deviates from the first defined direction or the second defined direction, limits the content to the predetermined amount and scroll-displays the content on the screen of the display in either the first defined direction or the second defined direction, and in a state where an (Lee, [0227] if the degree of dragging of the touch input exceeds a predetermined range even though the touch input is not necessarily dragged from the end of one side to the opposite side of the display unit 151, the reference line D may be created), 
when the scroll operation in the first defined direction or the second defined direction is performed, scroll-displays the content in a predetermined direction different from the first defined direction or the second defined direction, by only the predetermined amount (Lee, e.g. the vertical and horizontal scrolling direction of fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
8/14/2021